Case 1:19-cv-04748-SEB-DML Document 11 Filed 04/20/20 Page 1 of 6 PageID #: 82




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

JASON C. AKEMON,                                        )
                                                        )
                              Plaintiff,                )
                                                        )
                         v.                             )       No. 1:19-cv-04748-SEB-DML
                                                        )
WEXFORD MEDICAL, et al.                                 )
                                                        )
                              Defendants.               )

                        Entry Screening and Dismissing Complaint, and
                        Directing Plaintiff to File an Amended Complaint

        Plaintiff Jason Akemon, an inmate at New Castle Correctional Facility (“NCCF”), brings

this 42 U.S.C. § 1983 action alleging that the defendants violated his constitutional rights by

failing to provide adequate medical treatment. Because Mr. Akemon is a “prisoner,” the Court

must screen his complaint before service on the defendants. 28 U.S.C. § 1915A(a), (c).

                                           I. Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive

dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when
        the plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.
Case 1:19-cv-04748-SEB-DML Document 11 Filed 04/20/20 Page 2 of 6 PageID #: 83




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by Mr. Akemon

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).

                                       II. The Complaint

       Mr. Akemon names two defendants: Wexford Medical and GEO Group, Inc.

       According to his complaint, Mr. Akemon injured his knee while playing beach volleyball

at NCCF in June 2015. He sought medical care at NCCF, and between June 2015 and January

2017, he had various medical appointments where he was advised there was no severe injury and

directed to treat his pain with acetaminophen, ice, and heat. In January 2017, Mr. Akemon

underwent x-rays and an MRI which revealed a torn meniscus and injured cartilage. He had surgery

on January 13, 2017, and received some physical therapy at NCCF afterward.

       Mr. Akemon was released from prison on October 30, 2017. From October 2017 to April

2018, he participated in physical therapy twice a week and received cortisone injections and anti-

inflammatory medication.

       Mr. Akemon violated parole and returned to NCCF at some point. Regarding his treatment

since his return, Mr. Akemon’s complaint states, “Since returning to IDOC I have continued to

pursue proper and adequate medical care for my left knee at Correctional Industrial Facility and

subsequently at New Castle Correctional Facility. All of my requests and corresponding

treatment(s) and or lack thereof are documented in my medical records.” Dkt. 1 at 4. He notes he

had requested that his medical records from his offsite treatment be transferred to the prison, so

they should now be included in his institutional records. Mr. Akemon subsequently filed exhibits

which included some medical records. Dkt. 7.

       Mr. Akemon does not specify what relief he seeks.
Case 1:19-cv-04748-SEB-DML Document 11 Filed 04/20/20 Page 3 of 6 PageID #: 84




                                     III. Discussion of Claims

       For the following reasons, Mr. Akemon’s claims are dismissed.

       Mr. Akemon’s complaint discusses the IDOC’s treatment of his knee injury during two

different periods: first, June 2015 to October 30, 2017, when he sustained the injury and was

eventually provided surgery, and second, when he was reincarcerated at some point in 2018 to

present day. Mr. Akemon signed his complaint on November 22, 2019, and it was filed on

December 2, 2019. For claims brought pursuant to 42 U.S.C. § 1983, “federal courts apply the

statute of limitations governing personal injury actions in the state where the injury took place.”

Serino v. Hensley, 735 F.3d 588, 590 (7th Cir. 2013). “In Indiana, such claims must be brought

within two years.” Id. (citing Ind. Code § 34-1-2-4). “The general rule is that a §1983 claim accrues

when the plaintiff knows or has reason to know of the injury which is the basis of his action.” Id.

at 591 (internal quotations omitted). Thus, any claim arising out of the first timeframe is barred by

the statute of limitations and dismissed. “It is, of course, ‘irregular’ to dismiss a claim as untimely

under Rule 12(b)(6). . . . However, . . . dismissal under Rule 12(b)(6) on the basis of a limitations

defense may be appropriate when the plaintiff effectively pleads [himself] out of court by alleging

facts that are sufficient to establish the defense.” Hollander v. Brown, 457 F.3d 688, 691 n.1 (7th

Cir. 2006) (internal citations omitted); see also Koch v. Gregory, 536 Fed. Appx. 659 (7th Cir.

2013) (stating that when the language of the complaint plainly shows that the statute of limitations

bars the suit, dismissal under § 1915A is appropriate).

       This leaves the second period of time, when Mr. Akemon returned to prison after violating

his parole. Mr. Akemon includes no facts in his complaint about how his medical treatment has

been inadequate during this timeframe. And Mr. Akemon’s 51 pages of exhibits do nothing to

elucidate the nature of his complaint. To state a cognizable claim under the federal notice pleading
Case 1:19-cv-04748-SEB-DML Document 11 Filed 04/20/20 Page 4 of 6 PageID #: 85




system, the plaintiff must provide a “short and plain statement of the claim showing that [he] is

entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). To state a claim, a complaint must contain sufficient

factual matter, accepted as true, “that is plausible on its face.” Ashcroft, 556 U.S. at 678. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. The complaint

allegations “must be enough to raise a right to relief above the speculative level.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Mr. Akemon’s complaint lacks the factual content for the

Court to draw any inference that he has suffered a constitutional injury and is therefore dismissed

for failing to state a claim upon which relief can be granted.

       Further, Mr. Akemon does not allege that either of defendants have a policy or practice of

denying inmates adequate medical treatment. GEO Group is a private corporation that contracts

with the Indiana Department of Correction (“IDOC”) to manage the operation of NCCF. Wexford

is a private corporation that contracts with the IDOC to provide medical treatment to inmates.

Because Wexford and GEO Group act under color of state law by contracting to perform a

government function, they are treated as a government entity for purposes of 42 U.S.C. §1983

claims. See Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012). To prevail

on an Eighth Amendment claim against Wexford or GEO Group under § 1983, Mr. Akemon must

allege that his injury was the result of the defendants’ policy or practice. Id. (citing Monell v. Dep’t

of Social Servs. of City of New York, 436 U.S. 658, 690-91 (1978)). He has failed to do so, and his

complaint is therefore dismissed for failing to state a claim upon which relief can be granted.
Case 1:19-cv-04748-SEB-DML Document 11 Filed 04/20/20 Page 5 of 6 PageID #: 86




                              IV. Opportunity to Amend Complaint

       The dismissal of the complaint will not in this instance lead to the dismissal of the action

at present. Instead, Mr. Akemon shall have through May 18, 2020, in which to file an amended

complaint.

       An amended complaint should in essence tell the Court who did what when. In filing an

amended complaint, Mr. Akemon shall conform to the following guidelines: (a) the amended

complaint shall comply with the requirement of Rule 8(a)(2) of the Federal Rules of Civil

Procedure that pleadings contain “a short and plain statement of the claim showing that the pleader

is entitled to relief. . . . ;” (b) the amended complaint must include a demand for the relief sought;

(c) the amended complaint must identify what legal injury he claims to have suffered and what

persons are responsible for each legal injury; and (d) the amended complaint must include the case

number referenced in the caption of this Entry, 1:19-cv-04748-SEB-DML. The amended

complaint must also have the words “Amended Complaint” on the first page. If an amended

complaint is filed as directed, it will be screened. If no amended complaint is filed, this action will

be dismissed for the reasons set forth above without further notice.

       The clerk is directed to send Mr. Akemon a complaint form with his copy of this Order.

       IT IS SO ORDERED

       Date:        4/20/2020                         _______________________________
                                                       SARAH EVANS BARKER, JUDGE
                                                       United States District Court
                                                       Southern District of Indiana
Case 1:19-cv-04748-SEB-DML Document 11 Filed 04/20/20 Page 6 of 6 PageID #: 87




Distribution:

JASON C. AKEMON
197469
NEW CASTLE - CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362
